DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the filter" in claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Amending claim 7 to depend on claim 6 would overcome the rejection.  In the following rejection, claim 7 is assumed to depend on claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, 14-17, 19-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hager (Hager, James, “New Linear Ion Trap Mass Spectrometer”, Rapid Communications in Mass Spectrometry, 2002; 16; 512-526) in view of Collings (WO 2009094757 A1).
Regarding claim 1, Hager teaches a method of processing ions in a mass spectrometer, comprising:
Introducing one or more precursor ions into a collision cell (q2) so as to cause fragmentation of at least a portion of said ions into a plurality of ion fragments (CID by acceleration of precursor ions into q2, p. 523 col. 2 paragraph 5), said collision cell comprising a plurality of rods (quadrupole, p. 514 col. 1 paragraph 1, fig. 1) to at least one of which an RF voltage can be applied for radially confining at least a portion of said ion fragments (q2 is RF-only collision cell, p. 521 col. 2 paragraph 2)
Selecting said RF voltage applied to said collision cell so as to preferentially radially confine ions having m/z ratios above a threshold (confining ions with low mass cutoff, p. 524 col. 1 paragraph 1)
Selecting at least one RF voltage applied to at least one rod of a downstream analyzer ion trap so as to preferentially radially confine said high m/z ions (q3 is linear ion trap, p. 523 col. 2 paragraph 6; has drive RF, fig. 15);
Releasing the ions from said collision cell into said downstream analyzer ion trap (trapping and mass analyzing fragment and residual precursor ions with Q3 as linear ion trap, p. 523, col. 2 paragraph 5);
Subsequently, reducing said RF voltages applied to said collision cell and said downstream analyzer ion trap to a level suitable for radially confining ions having m/z ratios below said threshold (analyzing lower mass ions by reducing ion trap injection value, which implicitly is determined by RF voltages, p. 524 col. 2 paragraph 2);
Introducing a plurality of precursor ions into said collision cell to generate a plurality of ion fragments,
Introducing the ions from the collision cell into said analyzer ion trap, and
Releasing the ions from said analyzer ion trap using mass selective axial ejection (i.e. repeating the steps of fragmentation and ion trapping for the lower mass ions; mass selective axial ejection, p. 513 col. 1 paragraph 2).
Hager does not teach applying a pressure pulse to said analyzer ion trap so as to expedite cooling of the ions received by the analyzer ion trap from the collision cell.
Collings teaches applying a pressure pulse to an analyzer ion trap to expedite cooling of ions in the trap ([0004]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hager to have the cooling pressure pulse of Collings, in order to improve the ion mass resolution by reducing the spread in ion kinetic energies (Collings [0002])  in order to more accurately identify fragment ions in the system of Hager.
Regarding claim 2, Collings teaches that the pressure pulse is applied to said downstream analyzer ion trap concurrently with the introduction of said fragment ions into said analyzer ion trap (valve pulsed while ions are introduced, [0011]).
Regarding claim 3, Collings teaches that the application of said pressure pulse to said analyzer ion trap is delayed relative to the introduction of the ions into said analyzer ion trap (delivering a cooling gas during the retention time, [0005]).
Regarding claim 4, Hager teaches cooling ions by introducing them to a region of high pressure (cooling by injection into q2, p. 517 col. 1 paragraph 1).  Therefore it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the timing of the pressure pulse of Collings to be prior to introduction of ions into the analyzer ion trap in order to ensure that the ions enter a high-pressure region and are collisionally cooled as described by Hager.
	Regarding claim 5, Hager teaches that the ions released from the analyzer ion trap comprise the fragment ions and at least a portion of the remaining precursor ions contained in the analyzer ion trap (p. 519 col. 2 paragraph 2, q2 contains fragments and remaining precursors).
	Regarding claim 6, Hager teaches using an ion source for generating ions (ion spray source, p. 513 col. 2 paragraph 3), and using a filter (Q1) to select said precursor ions having a desired m/z ratio from said generated ions for introduction into said collision cell (precursor ion selection using RF/DC Q1 mass filter, p. 523, col. 2 paragraph 5).
	Regarding claim 7, Hager teaches that the filter comprises an RF/DC filter.
	Regarding claim 9, Hager teaches that RF voltages applied to the collision cell and the downstream analyzer ion trap for radially confining said high m/z ion fragments are selected to generate a Matheiu parameter (q) greater than about 0.16 (0.20-0.85, p. 524, col. 1 paragraph 1).
	Regarding claim 11, Collings teaches that said gas pressure pulse increases an internal pressure of said analyzer ion trap by at least about 100% for at least about 2 milliseconds (fig. 6b, 20ms pulse increases pressure by more than 100% for several tens of seconds).
	Regarding claim 12, Hager teaches that said ion fragments have m/z ratios equal to or greater than about 50 (150, p. 524 col. 2 paragraph 1).
Regarding claim 14, Hager teaches a mass spectrometer (fig. 1), comprising:
A collision cell (q2) for receiving a plurality of precursor ions and causing fragmentation thereof to generate a plurality of ion fragments (CID by acceleration of precursor ions into q2, p. 523 col. 2 paragraph 5), said collision cell comprising a plurality of rods (q2 comprises rods, fig. 1) to at least one of which an RF voltage can be applied to generate an electromagnetic field for radially confining the ion fragments within said collision cell (q2 is RF-only collision cell, p. 521 col. 2 paragraph 2);
A downstream analyzer ion trap (Q3) for receiving at least a portion of said ion fragments generated in said collision cell (trapping and mass analyzing fragment and residual precursor ions with Q3 as linear ion trap, p. 523, col. 2 paragraph 5);
At least one RF voltage source (RF drive voltage, p. 514 col 1 paragraph 2) for applying RF voltages to said collision cell and said downstream analyzer ion trap for radially confining ions therein,
A controller (implicitly the system comprises some control means) in communication with said RF voltage source, said controller configured to perform the following steps for processing ions:
Causing said RF voltage source to apply RF voltages to said collision cell and said analyzer ion trap suitable for radially confining high m/z ion fragments contained therein,
Subsequently, causing said RF voltage source to reduce said RF voltages applied to said collision cell and said downstream analyzer ion trap to a level suitable for preferentially radially confining low m/z ion fragments (analyzing lower mass ions by reducing ion trap injection value, which implicitly is determined by RF voltages, p. 524 col. 2 paragraph 2);
Hager does not teach a pulsed gas source in communication with said downstream analyzer ion trap, wherein said pulsed gas source applies a gas pressure pulse to said downstream analyzer ion source when fragment ions are introduced from the collision cell into said downstream analyzer ion trap to cause cooling of said ions..
Collings teaches an analyzer ion trap having a pulsed gas source (gas supply element 240 and pulsed valve 230) which applies a pressure pulse to an analyzer ion trap (ion trap 120) to expedite cooling of ions in the trap ([0004]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hager to have the gas pulse source for applying a pressure pulse taught by Collings, in order to improve the ion mass resolution by reducing the spread in ion kinetic energies (Collings [0002])  in order to more accurately identify fragment ions in the system of Hager.
	Regarding claim 15, Hager teaches that the controller is configured to cause mass selective axial ejection (p. 513 col. 1 paragraph 2). of the ions from said analyzer ion trap following performance of said steps.
	Regarding claim 16, Hager teaches an ion source for generating ions (ion spray source, p. 513 col. 2 paragraph 3).
	Regarding claim 17, Hager teaches a mass filter (Q1) for receiving said ions and selecting said plurality of precursor ions for introduction into said collision cell, wherein said mass filter comprises an RF/DC mass filter (precursor ion selection using RF/DC Q1 mass filter, p. 523, col. 2 paragraph 5)
	Regarding claim 19, Hager teaches that said collision cell (q2) comprises a plurality of rods arranged in a quadrupole configuration (p. 514 col. 1 paragraph 1).
	Regarding claim 20, Hager teaches that said analyzer ion trap (Q3) comprises a plurality of rods arranged in a quadrupole configuration (p. 514 col. 1 paragraph 2).
	Regarding claim 21, Hager teaches that said fragment ions have m/z ratios greater than about 50 and less than about 1000 (150, p. 524 col. 1 paragraph 1).
	Regarding claim 24, Hager teaches that the RF voltage source may be capacitively coupled to said collision cell and said downstream analyzer ion trap (Q3 and q2 capacitively coupled, p. 514 col.1  paragraph 2).
Regarding claim 25, Hager teaches a method of processing ions in a mass spectrometer having a first ion trap (q2) and a second analyzer ion trap (Q3) positioned downstream of said first ion trap (fig. 1), each of said ion traps having a plurality of rods to at least one of which an RF voltage can be applied for radially confining at least a portion of ions within said ion trap, the method comprising:
Applying an RF voltage applied to said first ion trap so as to preferentially radially confine ions having m/z ratios above a threshold (confining ions with low mass cutoff, p. 524 col. 1 paragraph 1)
Applying an RF voltage to said downstream analyzer ion trap so as to preferentially radially confine said high m/z ions (q3 is linear ion trap, p. 523 col. 2 paragraph 6; has drive RF, fig. 15, implicitly for confining the ions released from q2);
Introducing a plurality of ions into said first trap (CID by acceleration of precursor ions into q2, p. 523 col. 2 paragraph 5);
Releasing at least a portion of said trapped ions from said first ion trap and introducing said released ions into said downstream analyzer ion trap (trapping and mass analyzing fragment and residual precursor ions with Q3 as linear ion trap, p. 523, col. 2 paragraph 5);
Subsequently, reducing said RF voltages applied to said first ion trap and said downstream analyzer ion trap to a level suitable for radially confining ions having m/z ratios below said threshold (analyzing lower mass ions by reducing ion trap injection value, which implicitly is determined by RF voltages, p. 524 col. 2 paragraph 2);
Introducing a plurality of precursor ions into said ion trap;
Releasing at least a portion of said ions from said first ion trap and introducing said released ions into said downstream analyzer ion trap; and
Releasing the ions from said downstream analyzer ion trap using mass selective axial ejection (i.e. repeating the steps of fragmentation and ion trapping for the lower mass ions; mass selective axial ejection, p. 513 col. 1 paragraph 2).
Hager does not teach applying a pressure pulse to said analyzer ion trap so as to expedite cooling of the ions received by the analyzer ion trap from the collision cell.
Collings teaches applying a pressure pulse to an analyzer ion trap to expedite cooling of ions in the trap ([0004]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hager to have the cooling pressure pulse of Collings, in order to improve the ion mass resolution by reducing the spread in ion kinetic energies (Collings [0002])  in order to more accurately identify fragment ions in the system of Hager.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hager in view of Collings and in further view of Park (US 20130009051 A1).
Regarding claim 8, Hager and Collings do not teach applying an axial field to said collision cell for providing axial confinement of the ions in the collision cell. 
	Park teaches an ion collision cell having an axial DC voltage gradient for confining ions in an ion trap ([0060]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hager and Collings to have the axial field for confining the ions taught by Park, in order to promote collision induced dissociation of ions ([0013]) in a known manner with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881